437 F.2d 94
Lloyd Frederick VAN HORN et al., Plaintiffs and Appellants,v.UNITED STATES of America, Appellee.
No. 23674.
United States Court of Appeals, Ninth Circuit.
January 6, 1971.

James C. Hagedorn (argued), of Hoberg, Finger, Brown & Abramson, San Francisco, Cal., for plaintiffs and appellants.
Leonard Schaitman (argued), Atty. Dept. of Justice, William D. Ruckelshaus, Asst. Atty. Gen., Washington, D. C., Edwin L. Miller, U. S. Atty., Donald A. Fareed, Spec. Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed.


2
It would appear that the only reported Ohio authority, Brown v. Columbus, 27 Ohio Law Abst. 677, holds that where a wife and children survive a decedent, a mother and father do not qualify as next of kin under a wrongful death statute. On that ground, not used by the trial court, we affirm.